» DISTRICT COURT

NORTHERN DISTRICT OF TEXAS

 

 

IN THE UNITED STATES DISTRICT COURT tILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION DEC - 9 2019
UNITED STATES OF AMERICA : | CLERE. ie DMT coe |
| By
Plaintiff, § ee es
§
V. § Criminal Action No. 2:19-CR-00137-Z-BR
§
EDWARD CHAPA (1) §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On November 22, 2019, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Edward Chapa filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently
examined all relevant matters of record in the above referenced cause—including the elements of
the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby
determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Edward Chapa was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Edward Chapa; and ADJUDGES Defendant
Edward Chapa guilty of Count One in violation of 21 U.S.C. §§ 846. Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, December 9, 2019.

  

MATTHE
mm STATES DISTRICT JUDGE
